DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s confirmation of election without traverse of Invention I, in the reply filed on 10/12/21 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the additional connection points as claimed.  The applicant has indicated first connection point 108 and second connection point 110, but fails to disclose the first additional and second additional connection points of claims 3 and 4.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 5/3/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a single unit”, “first additional connection point” and “second additional connection point”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The examiner notes that there does not appear to be support in the specification for the “single unit”. Furthermore, the applicant has not disclosed the first additional and second additional connection points for the first double ring and second double ring in the specification or drawings.  
The examiner notes that the applicant has identified the first connection point 108 and second connection point 110, however the amendment to the claims appear to add two additional connection points for each double ring not previously disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 it is unclear how a single unit is formed.  How do the first and second connection points of the double ring connectors form a single unit?  Is a single unit one double ring connector? Or is a single unit the two double ring connectors together?  Appropriate clarification is required.
Regarding claims 3 and 4, it is unclear to the examiner what the first and second additional connection points are in addition to the connection points recited in claim 1. The examiner notes that adding “additional” connection points suggest four connection points per ring and applicant only discloses two per ring (108,110 and 208,210).  Appropriate clarification is requested.
Regarding in claims 15 it is unclear to the examiner how the first and second double ring connectors form a single unit. Is a single unit one double ring connector? Or is a single unit the two double ring connectors together?  Appropriate clarification is required.
Regarding in claims 21 it is unclear to the examiner how the first and second double ring connectors form a single unit. Is a single unit one double ring connector? Or is a single unit the two double ring connectors together?  Appropriate clarification is required.

Dependent claims not directly named are rejected for being dependent on a rejected claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 21, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rullo et al. (9737737). 
Rullo et al. discloses a safety harness; 
a belt securing the safety harness (see below); and 
a first double ring connector and a second double ring connector (see below) attached to the belt, wherein the first double ring connector and the second double ring connector are each configured with at least two connection points, and wherein a first distal end of a first connection point of the first double ring connector and a second distal end of a second connection point of the first double ring connector are offset from each other (examiner notes that the connections points are vertically offset from each other), and wherein a first distal end of a first connection point of the second double ring connector and a second distal end of a second connection point of the second double ring connector are offset from each other (vertically offset), wherein the first connection point and the second connection point of the first double ring connector form a single unit, and wherein the first connection point and the second connection point of the second double ring connector form a single unit, as best seen in the marked-up Figure below. 
    PNG
    media_image1.png
    567
    991
    media_image1.png
    Greyscale
  
Regarding claim 5 Rullo et al. discloses wherein the first double ring connector and the second double ring connector each comprise a mechanism to attach to the belt, as best seen in the marked-up figure below. 

    PNG
    media_image2.png
    567
    991
    media_image2.png
    Greyscale

Regarding claim 6 Rullo et al. discloses wherein the mechanism includes one or more slots, as best seen in Figure 6A.
Regarding claim 21 Rullo et al. discloses a safety harness; 
a belt securing the safety harness, as best seen in the marked-up figure below; and 
a first double ring connector and a second double ring connector attached to the belt (see below), wherein the first double ring connector includes a first set of connection points, and wherein the second double ring connector includes a second set of connection points (see below), wherein the first set of connection points are separate and different from the second set of connection points (see below), and wherein the first set of connection points and the second set of connection points do not share a perimeter, and wherein the first double ring connector and the second double ring connector form a single unit (as best understood by the examiner the first and second double ring connectors form single unit as both are connected to the belt and are components of the overall harness unit).  

    PNG
    media_image3.png
    579
    991
    media_image3.png
    Greyscale

Regarding claim 25 Rullo et al. discloses wherein the first double ring connector and the second double ring connector each comprise a mechanism (slots) to attach to the belt, see marked-up figure above.  
Regarding claim 26 Rullo et al. discloses wherein the mechanism includes one or more slots, see marked-up figure above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4, 7, 15-20, 22-24 and 27  are rejected under 35 U.S.C. 103 as being unpatentable over Rullo et al. (9737737) in view of Guido (6966324). Rullo et al. as advanced above disclose a first double ring connector constructed to fit on a first side of the belt and second double ring connector constructed to fit on a second side of the belt but fails to disclose first and second double ring connectors having a first and second bends respectively.  
Guido teaches the utility of a ring connector constructed with a bend 68, as best seen in Figure 4.  The use of a ring connector having a bend is used in the art in areas where it is known that the connector will be pulled/positioned around an object.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring connectors of Rullo et al. with a bend as taught by Guido so as to decrease the likelihood of the connector failing or locate the end of the connectors at the desired location for purposes such as safety and convenience.
Regarding claim 3 Rullo et al. as advanced above fails to disclose an additional connection points being located near a first bend and an additional connection point being located away from the first bend.  Guido discloses wherein the ring connector is configured with a first connection point 82, located near a bend 68, and a second connection point 84, located away from the bend 68, as best seen in Figure 4. The use of a ring connector having a bend is used in the art to locate the end of the connectors at the desired location for purposes such as safety, convenience, or the like.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring connectors of Rullo et al. with a bend as taught by Guido so as to easily locate the end of the connectors at the desired location for purposes such as safety, and convenience. 

    PNG
    media_image4.png
    1025
    616
    media_image4.png
    Greyscale


Regarding claim 4 Rullo et al. as advanced above fails to disclose an additional connection points being located near a first bend and an additional connection point being located away from the first bend.  Guido discloses wherein the ring connector is configured with a first connection point 82, located near a bend 68, and a second connection point 84, located away from the bend 68, as best seen in Figure 4. The use of a ring connector having a bend is used in the art to locate the end of the connectors at the desired location for purposes such as safety, convenience, or the like.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring connectors of Rullo et al. with a bend as taught by Guido so as to easily locate the end of the connectors at the desired location for purposes such as safety, and convenience. 
Regarding claim 7 Rullo et al. as advanced above is silent towards the material used to construct the connector. Guido teaches the utility of wherein the ring connector is each made of one or more of plastic, metal, as recited in abstract, textile, synthetic, or composite material.
 
    PNG
    media_image5.png
    286
    354
    media_image5.png
    Greyscale

 The use of a connector being made of metal is used in the art allow an apparatus to withstand a load without failing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the connector of Rullo et al. of metal as taught by Guido so as to allow an apparatus to withstand a load without failing.
Regarding claim 15 Rullo et al. disclose a safety harness, as best seen in the marked-up figure below; 
a belt securing the safety harness; Page 3 of 10ResponseAttorney Docket No.: CH-001US Appl. No. 16/409,771 
a first double ring connector attached to the belt; and 
    PNG
    media_image2.png
    567
    991
    media_image2.png
    Greyscale

a second double ring connector attached to the belt, and wherein the first double ring connector and the second double ring connector form a single unit (as interpreted by the examiner the first and second double ring connectors form single unit since both are connected to the belt and are components of the harness), 
but fails to disclose the double ring connectors having a bend.  
Guido teaches the utility of a ring connector constructed with a bend 68, as best seen in Figure 4.  The use of a ring connector having a bend is used in the art to decrease the likelihood of the connector failing.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring connectors of Rullo et al. with a bend as taught by Guido so as to decrease the likelihood of the connector failing or locate the end of the connectors at the desired location for purposes such as safety and convenience.
Regarding claim 16 Rullo et al. as advanced above discloses the first ring connector constructed to fit on a first side of the belt and second ring connector constructed to fit on a second side of the belt, but fails to disclose the ring connectors having bends.  Guido teaches the utility of a ring connector with a bend 68, as best seen in Figure 4 below.  The use of a ring connector having a bend is used in the art to decrease the likelihood of the connector failing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring connectors of Rullo et al. with a bend as taught by Guido so as to decrease the likelihood of the connector failing or locate the end of the connectors at the desired location for purposes such as safety and convenience.
Regarding claim 17 Guido discloses wherein the first ring connector is configured with a first connection point 82, located near a bend 68, and a second connection point 84, located away from the bend 68, as best seen in Figure 4.   The use of a ring connector having a bend is used in the art to locate the end of the connectors at the desired location for purposes such as safety and convenience.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring connectors of Rullo et al. with a bend as taught by Guido so as to easily locate the end of the connectors at the desired location for purposes such as safety and convenience.  

    PNG
    media_image4.png
    1025
    616
    media_image4.png
    Greyscale

Regarding claim 18 Guido discloses wherein the second double ring connector is configured with a first connection point 82, located near a first bend 68 and a second connection point 84, located away from the first bend 68, as best seen in Figures 1 and 4.  The use of a ring connector having a bend is used in the art to locate the end of the connectors at the desired location for purposes such as safety and convenience.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring connectors of Rullo et al. with a bend as taught by Guido so as to easily locate the end of the connectors at the desired location for purposes such as safety and convenience. 
Regarding claim 19 Rullo et al. discloses wherein the first double ring connector and the second double ring connector each comprise a mechanism to attach to the belt, as best seen in the marked-up figure below. 
    PNG
    media_image6.png
    492
    710
    media_image6.png
    Greyscale
 
Regarding claim 20 Rullo et al. in view of Guido as advanced above is silent towards the material used to construct the connector. 
Guido teaches the utility of wherein the ring connector is each made of one or more of plastic, metal, as recited in abstract, textile, synthetic, or composite material. 
    PNG
    media_image5.png
    286
    354
    media_image5.png
    Greyscale

 The use of a connector being made of metal is used in the art allow an apparatus to withstand a load without failing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the connector of Rullo et al. of metal as taught by Guido so as to allow an apparatus to withstand a load without failing.    
Regarding claim 22 Rullo et al. as advanced above discloses the first ring connector constructed to fit on a first side of the belt and second ring connector constructed to fit on a second side of the belt, but fails to disclose the ring connectors having bends.  Guido teaches the utility of a ring connector with a bend 68, as best seen in Figure 4 below.  The use of a ring connector having a bend is used in the art to decrease the likelihood of the connector failing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring connectors of Rullo et al. with a bend as taught by Guido so as to decrease the likelihood of the connector failing or locate the end of the connectors at the desired location for purposes such as safety and convenience.
Regarding claim 23 Guido discloses wherein the first ring connector is configured with a first connection point 82, located near a bend 68, and a second connection point 84, located away from the bend 68, as best seen in Figure 4.   The use of a ring connector having a bend is used in the art to locate the end of the connectors at the desired location for purposes such as safety and convenience.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring connectors of Rullo et al. with a bend as taught by Guido so as to easily locate the end of the connectors at the desired location for purposes such as safety and convenience.  

    PNG
    media_image4.png
    1025
    616
    media_image4.png
    Greyscale

Regarding claim 24 Guido discloses wherein the second double ring connector is configured with a first connection point 82, located near a first bend 68 and a second connection point 84, located away from the first bend 68, as best seen in Figures 1 and 4.  The use of a ring connector having a bend is used in the art to locate the end of the connectors at the desired location for purposes such as safety and convenience.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring connectors of Rullo et al. with a bend as taught by Guido so as to easily locate the end of the connectors at the desired location for purposes such as safety and convenience. 
Regarding claim 27 Rullo et al. as advanced above is silent towards the material used to construct the connector. 
Guido teaches the utility of wherein the ring connector is each made of one or more of plastic, metal, as recited in abstract, textile, synthetic, or composite material. 
    PNG
    media_image5.png
    286
    354
    media_image5.png
    Greyscale

 The use of a connector being made of metal is used in the art allow an apparatus to withstand a load without failing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the connector of Rullo et al. of metal as taught by Guido so as to allow an apparatus to withstand a load without failing.    
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner notes that while the same prior art reference have been used above to reject the claimed invention they have interpreted in a different manner due to the extensive claim amendments presented by the applicant.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634